Title: To George Washington from L’Enfant, 15 April 1788
From: L’Enfant, Pierre Charles
To: Washington, George



Sir
new york april the 15 1788

Having already taken the liberty of troubling your Excellency with the particular of my circumstances owing to the Cincinnati affaire—and finding that thier resolutions of the last general meeting in consequences of my application on this subject has been of no relief to me it is become incumbent on me that I should once more sollicite your Excellency patronage on the occasion therefore I take the liberty to inclose here in an adresse to the Honable the general assembly of the society which I am inform is to be held in philadelphie in may next & I beg you will Sir do me the favour of laying it before them. your Excellency will see by its content that I have only received 229 dollrs as part of the money which they have voted in my favor in may 1787. also that I have not been reimbursed of any part of the tow other sums the payment of which had been recommanded to the Road Island and So. carolina societies and consequently that I have been forced to go from my words which I had engaged under the assurances, that had been given me, of reciving some money in September last. which circumstances deprived me of the facility which I hoped I should otherwaise have obtained and more over so much roused those people whom had trusted my words

that they are now determine to procsecut me without mercy.
on an other part Marquis de lafayette to whom I sent at the time a copy of the last resolutions of the Cincinnati respecting to this affaire and on whose support I much depended to make those people easy—appear to have himself misunderstood the matter and belive that the money voted for has been paid to me at the time appointed which mistake as I am informe by some of my frind in paris has made him Exclaim much against me for not having sent that money to the people to whom it belong—and your Excellency will doubtless be sorry to ear that the marquis himself positively opposed my interest in france on that account, a circumstance which made me fel in an attempt I had lately made to obtain from the Court some favour that had been promised me long befor and on which I now depended considering the good disposition of severals of the present ministry toward me. not only this Sir but I am at this instant summoned to discharge the whole of the capital own on my former engagements and also the interest there on for three year a circumstance most chagrining considering that the sum of the interest was not considered at the last general meeting of the society and that it is to be feared will not be easely obtained at present When Every thing demonstrate the backwardness with which the several society complay with the last requisition for the money voted in may 1787. indeed should they refuse to Exerte themselves on this new occasion and on the other saide should the people persist in demanding both the principal with the interest of thier money I must be utterly ruined.
your Excellency well known how little Sparfull I have been of my personal means trought all the transaction of the Cincinnati affaire and what has been my wish to conceal the causes of my Embarassment—but for ietherto I could depend upon the generous assistance of a parant whose frindship for me supply’d all my want but unfortunatly and in this juncture of affairs I am deprived of the best of father and With him I may say of all most all my fortune because the largest portion of his incom he derived it from the King favor and consequently I can have no raite to it after his death.
from this your Excellency may easely conceive what my Embarasment must be, and you will no doubt also perceive the necessity there is that the Cincinnati endeavour at this next meeting

to paid me the 3014 dollor which they had voted in may last and also that they will take charge of the 886 dollor more own by the Road Island and So. carolina society which will bring the principal they shall have to pay to 3671 dollors deduction being made of the 229 doll. already paid as is said above.
as with what relate to the interest money should the society, be out of power to facilitat on the payement thereof I should wish they would then enter into some resolution such as may serve me to obtain from the people concerned the termes which I may propose them. I beg your Excellency will excuse the liberty I take and I am With great respect Sir your Excellency Most obeident and humble Servant

P. ch. L’Enfant

